Citation Nr: 0613747
Decision Date: 05/11/06	Archive Date: 06/16/06

DOCKET NO. 04-36 194                        DATE MAY 11 2006

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for psychiatric disability, to include as secondary to a service-connected low back disability.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from September 1982 to January 1983 and from January 1984 to January 1990.

VA is required to notify the veteran of: 1) the information and evidence needed to substantiate and complete his claim; 2) what part of that evidence he is responsible for providing; 3) what part of that evidence VA will attempt to obtain for him; and 4) the need to send the RO any additional evidence that pertains to his claim. 38 C.F.R. § 3.159. The veteran has not received notice of the fourth requirement. This should be done.

The veteran has a current psychiatric disorder most recently diagnosed in May. 2004. He also has a service-connected low back disability which he claims caused or is aggravated by the current psychiatric disorder. The veteran has been afforded two VA examinations; however, in their reports each examining physician limited their conclusions to the question of the service-connected low back disability caused the psychiatric disorder. Neither opined as to whether the service-connected low back disability is aggravating the psychiatric disorder. Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED back to the RO via the Appeals Management Center in Washington, DC for the following action:

1. Send the veteran a notice letter discussing what information and evidence not of record is necessary to substantiate his claim, what information and evidence VA will seek to provide, and what information and evidence he is expected to provide. Additionally, invite him to submit all pertinent evidence in his possession pertaining to the claim.

-2



2. Schedule the veteran for a VA psychiatric examination. The examiner should review the entire case file in conjunction with the examination and perform any tests deemed necessary and answer the following question:

Is it at least as likely as not (probability of 50 percent or more) that the veteran's current psychiatric disability is aggravated by the service-connected low back disability?

3. Thereafter, re-adjudicate the claim on appeal. If the claim remains denied, provide the veteran with a supplemental statement of the case which discusses all pertinent legal authority and summarizes the evidence. Allow an appropriate period for response and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (CA VC) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. , 2005).

C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the CAVC. This remand is in the nature of a preliminary

- 3 

order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20. 1100(b) (2005).

-4




